. El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
A petición de José Leopoldo Dessús la Corte de Distrito de Ponce decretó la administración judicial de los bienes re-lictos por Angel Franceschi Gregory a su fallecimiento y dispuso que fueran citados los demás herederos, los legata-rios y los acreedores y también la menor Eosalina Eicci por-que tenía iniciado un pleito contra Dessús y otros en el que reclamaba su filiación como hija natural del difunto Angel Franceschi, en atención a cualquier derecho o interés que' *482pudiera tener en su herencia.- Diclia menor tuvo interven-ción por dos años en la administración judicial sin oposi-ción de los interesados y en 26 de abril de 1919 presentó moción a la corte alegando que aunque el día anterior había desistido de su pleito, sin ser resuelto por sus méritos, ha-bía presentado nueva demanda paia que se la declarase única heredera de todos los bienes de Franceschi y pidió le per-mitiera continuar interviniendo en la expresada administra-ción. Por su parte Dessús, Juan y José María Franceschi, como herederos testamentarios, pidieron a la corte en 30 de abril de 1919 que puesto que Eosalina Eicci había abando-nado la demanda por virtud de la cual se había ordenado su citación e intervención debían cesar todas las medidas que para aseguramiento de su interés tomó la corte dentro de la administración judicial. Después de oir la corte a los abogados de las partes resolvió la última moción en 5 de mayo siguiente declarándola con lugar.
También en 30 de abril, Dessús y los hermanos Fran-ceschi se opusieron por escrito a la moción de 26 de abril de Eosalina Eicci y habiendo sido oidos por la corte los abogados de las partes, fué resuelta en 15 de mayo de 1919 declarando sin lugar la intervención solicitada por Eosalina Eicci. Fsta resolución y la precedente de cinco del mismo mes fueron apeladas por la representación fie Eosalina Eicci.
Ambas apelaciones pueden considerarse conjuntamente porque las dos tienen el alcance de no permitir a la apelante que siga interviniendo en las diligencias sobre administra-ción judicial de los bienes de Franceschi.
No cita la parte apelante disposición legal infringida por la corte inferior con las resoluciones apeladas, limitándose a exponer que el mismo motivo que hubo-para que la corto le diera antes expontáñeamente intervención existe ahora después de presentar su nueva demanda; que habiendo las otras partes consentido con sus actos aquella intervención no pueden oponerse ahora; que no quería discutir si tenía suficiente interés de acuerdo con la ley para esa interven-*483eión toda voz que habiéndola tenido la corte como parte ne-cesaria no podía ir ahora contra sus propios actos; que no ha tenido otro medio para asegurar la efectividad de la sen-tencia que recaiga en su pleito de filiación, y cpie, eliminada ele dicho procedimiento, los demás interesados que tienen in-terés contrario al suyo podrán disponer de los bienes mue-bles sin limitación alguna, como lo han hecho quitando de la jurisdicción de la corte todos los bienes de la herencia. No resulta de los autos el hecho que sirve de base al último argumento, esto es, que el procedimiento de administración judicial haya terminado porque si así fuera sería esto mo-tivo bastante para no resolver las apelaciones interpuestas porque su resolución carecería de fin práctico alguno.
Toda A'ez que la razón que tuvo la corte inferior para ordenar la citación e intervención de la apelante en la ad-ministración judicial de los bienes de Franceschi fué que tenía pendiente pleito sobre filiación contra los herederos del cual podía surgir interés en sus bienes, es indudable que ter-minado ese pleito por haber desistido de él la apelante in-mediatamente cesó la razón de tal intervención, y si debe concedérsele otra vez la intervención será por virtud de la nueva demanda y no por los hechos anteriores a ella, ni por el consentimiento anterior de las otras partes interesadas, ni por los actos de la corte, por lo que la resolución de cinco de mayo fué acertada declarando que desistido dicho pleito había cesado la intervención que dió a Rosalina Ricci.
La cuestión que realmente debe resolverse es si la corte cometió error al negar a la apelante la intervención que pi-dió por razón de su nueva demanda de filiación.
No tenemos que decidir ahora por no ser materia del re-curso si la corte inferior procedió correctamente la primera vez que ordenó motu propio la citación de Rosalina Ricci para que tuviera intervención en las diligencias de administración judicial porque la verdadera cuestión planteada por la ne-gativa de la corte a permitir que la apelante interviniera *484nuevamente en virtud de su segunda demanda es si cometió error al no acceder a tal pretensión.
Según el artículo 23 de la Ley de Procedimientos Legales Especiales los herederos tienen derecho' a solicitar la admi-nistración judicial de los bienes de un finado y de acuerdo con el 26 en esas diligencias deberán s'er citados el alba-cea, si lo hubiere, el cónyuge sobreviviente, los herederos o legatarios de parte alícuota y los acreedores convenidos si la petición de administración fué presentada por un acree-dor. Rosalina Ricci no podía solicitar la administración judicial como heredera ni como tal tenía derecho a ser citada e intervenir en dichas diligencias porque mientras no se re-suelva definitivamente a su favor el pleito de filiación que promovió por segunda vez no tiene el concepto legal de hija y de heredera de Angel Franceschi. El mei~o hecho de pre-sentar una demanda para ser declarado hijo natural reco-nocido de un difunto no lleva consigo como consecuencia que en efecto es tal hijo y que es heredero y no da derecho para solicitar la administración judicial como heredero ni para ser citado e intervenir como tal heredero en dichas diligen-cias. Así lo resolvimos en el caso de Rivera v. Cámara, 17 D. P. R. 535; citado en el de Sabater v. Escudero, 23 D. P. R. 858. En el de Iturrino v. Iturrino, 24 D. P. R. 87, soli-citó la administración judicial un hijo natural que había sido declarado tal por sentencia, mientras ésta se hallaba pen-diente de apelación, y decidimos que no tenía personalidad bastante para solicitar la administración judicial de la he-rencia porque le está vedado mientras permanezca sub judice la cuestión. Si Rosalina Ricci tiene o no otros medios para asegurar la efectividad de la sentencia que pueda dictarse a su favor en su pleito sobre filiación es cuestión que no tenemos que decidir porque incumbe a su abogado.
Por los motivos expuestos las resoluciones apeladas de-ben ser confirmadas.

Confirmadas las resoluciones apeladas.

*485Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.